DETAILED ACTION
Claim Objections
Claim 53 is objected to because of the following informalities:  The “Q” in line 2 of claim 53 appears intended to be a “Ω”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, JP2001126539, cited herein according to the machine translation provided by Applicant.
Regarding claims 29, 30, 33, 34, 37, 40, 41, 42, 44, 45, 48, 51, 54, 55, Hara teaches a transparent membrane for use in a touch panel or display screen (¶ [0041]) comprising a porous skeletal (i.e., featuring interconnected pores) polymeric layer that is coated with a conductive material such as a  metal oxide (Abstract, ¶ [0018]). Hara teaches that the pores of the porous polymeric layer may be filled by a “binder resin” and filler material, including a metal oxide (i.e., solid) filler material (¶ [0023]). 
The teachings of Hara differ from the present invention in that Hara does not teach any specific relationship between the index of refraction for the polymeric layer and index of refraction of the filler material (i.e., does not teach that they are within +/- 0.1 of each other). Hara does, however, teach that the binder resin filler may be polyvinyl butyral, which has a refractive index of 1.48, and that the porous polymer film may be polyethylene, which has a refractive index of 1.51, or polytetrafluoroethylene, which has a refractive index of 1.58 (¶ [0018], [0061]). It would have been obvious to one of ordinary skill in the art to use polyvinyl butyral as the filler material and polyethylene or polytetrafluoroethylene as the porous polymer material when making the product of Hara because Hara teaches each material to be appropriate, and the use of such materials would inherently result in a product in which the refractive index of the porous polymer material and the filler material differed by less than 0.1
Regarding claims 31, 32, and 43, Hara teaches that the product may be translucent or transparent (¶ [0020], [0043]). Additionally, Hara teaches that the product may be used in a display screen, which one of ordinary skill in the art would understand to necessitate the product being translucent or transparent, as otherwise one would not be able to view the display.  
Regarding claims 35, 36, 46, and 47,  Hara teaches that the product may include a single layer or multiple layers of polymeric material (¶ [0011]).
Regarding claims 38, 39, 49, and 50, Hara teaches that the product may have a thickness of 1-30 microns (¶ [0020]).
Regarding claim 52, Hara teaches that the product may be flexible (¶ [0001], [0037]). 
Regarding claim 53, Hara teaches that the product may have a sheet resistance of 140 Ω/sq (¶ [0070]).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, JP2001126539, in view of Barbier et al., USPGPub. No. 2010/0156810.
Regarding claim 28, the teachings of Hara differ from the present invention in that although Hara teaches that the product of his invention may be used in a touch screen, Hara does not teach that the conductive layer may be patterned. It is, however, well-known in the art that the conductive layers on touch screens may be patterned. See, for example, Barbier’s Abstract and ¶ [0001]-[0005]. It would have been obvious to one of ordinary skill in the art to pattern the conductive layer of Hara, as Barbier explicitly teaches that conductive layers in touch screen displays may be patterned. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785